EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on December 20, 2021, Anton E. Skaugset requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 111540 the required fee of $110.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amended claim 6 as follows:
6. (Currently Amended) A limiting device limiting a pivot angle of a pivoting device, the pivoting device pivoting a seat of a chair about a virtual pivot point relative to a base of the chair; the limiting device including: 
a first and a second central parts; wherein: 
the first central part is directly or indirectly coupled to the base of the chair around a first inner axis; 
the second central part is directly or indirectly coupled to the seat of the chair or a carrier for the seat of the chair around a second inner axis; and 
the first and the second central parts are pivotally coupled to one another around a central inner axis that is substantially parallel to the first and second inner axes; 
via a first edge part so as to rotate about a first outer axis that is substantially perpendicular to the first inner axis; 
the limiting device is additionally rotatably mounted on the seat of the chair or on the carrier for the seat of the chair via a second edge part so as to rotate about a second outer axis that is substantially perpendicular to the second inner axis; and  
the limiting device further comprises a stop disposed on the first or the second central part, the stop being configured to limit the pivotal coupling between the first and the second central parts such that if the first and second outer axes share a common plane the limiting device prevents the first inner axis, the second inner axis, and the central inner axis from sharing a common plane.  
Amended claim 8 as follows:
8. (Currently Amended) The limiting device of claim 6, 
the first edge part and the first central part are pivotably coupled around the first inner axis; and 
the second edge part and the second central part are pivotably coupled around [[a]] the second inner axis; 
such that the first edge part and the second edge part are mutually displaceable; where the first edge part is pivotally mounted around the first outer axis to the base of the chair, the second edge part is pivotally mounted around the second outer axis to the seat of the chair or the carrier for the seat of the chair, such that the first outer axis and the second outer axis are parallel to one another.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/20/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619